Citation Nr: 1001549	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-12 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizoaffective disorder and/or bipolar 
disorder.  


REPRESENTATION

Appellant represented by:	Robert Chisolm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his mother



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
with the Army National Guard from June 1994 to September 
1994.   

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2007 rating decision which the RO denied the 
appellant's a claim for service connection for 
schizoaffective disorder.   In August 2007, the appellant 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in April 2008 and the Appellant filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in May 2008.  

In July 2009 the appellant and his mother testified during a 
Board videoconference hearing before the undersigned Veterans 
Law Judge; a transcript of that hearing is of record.

For the reasons expressed below, the matter on appeal 
(recharacterized, ad reflected on the title page) is being 
remanded to the RO, via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action is required.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

The Board observes that, with respect to the appellant's 
National Guard service, the applicable laws and regulations 
permit service connection only for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA or injury incurred or aggravated while performing 
inactive duty training (INACDUTRA).  See 38 U.S.C.A. §§ 
101(22), (24) (West 2002) ; 38 C.F.R. § 3.6 (2009)..

The appellant asserts that he has psychiatric disability-
more recently diagnosed as schizoaffective disorder and 
previously diagnosed as bipolar disorder-that began during 
his period of active duty for training in 1994.  The evidence 
of record reflects no objective findings of psychiatric 
pathology dating from that time period.  Instead, an August 
1998 private medical record from Butler Hospital indicates 
hat the Appellant was first diagnosed with bipolar disorder 
at that facility in July 1997.  At the time the Appellant was 
having a manic episode.  

In an October 2007 letter, however, a treating psychiatrist, 
Dr. Chabot, indicated that, after reviewing the appellant's 
record, and interviewing him and his mother, he found a high 
probability that the appellant's psychiatric illness did 
begin in or around the time of his period of active duty for 
training in 1994.  Dr. Chabot noted that the Appellant and 
his mother reported that in 1994, while in basic training, 
the Appellant felt rather paranoid and suspicious and even 
complained that he felt others were plotting against him.  
Dr. Chabot also noted that the Appellant was 19 years old in 
1994 when his symptoms began and that illnesses such as 
schizoaffective disorder (i.e. schizophrenic illnesses) often 
start on or around age 19.

The Board notes that although Dr. Chabot indicated that he 
did "review the record", his opinion appears to be based 
solely on the history provided by the Appellant and his 
mother.  It is not clear whether the psychiatrist considered 
all the medical evidence of record when forming his opinion, 
including the record of the August 1998 hospitalization and 
the psychiatric history noted therein.  Thus, this opinion is 
insufficient to resolve the claim.  Under these 
circumstances, the Board finds that a VA medical opinion-
based on full consideration of the Appellant's documented 
medical history and assertions, and supported by a clearly-
stated rationale-would be helpful in resolving the claim for 
service connection.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the RO should arrange for the Appellant to 
undergo VA examination, by a psychiatrist or a psychologist, 
at a VA medical facility.  The appellant is hereby advised 
that failure to report to the scheduled examination, without 
good cause, may result in denial of the claim for service 
connection  (as the original claim will be considered on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Appellant fails to report to 
any scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Prior to arranging for the requested examination, to ensure 
that all due process requirements are met, and that the 
record before the physician is complete, the RO should also 
give the appellant another opportunity to provide information 
and/or evidence pertinent to the claim on appeal, explaining 
that he has a full one-year period for response. See 38 
U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).

The Board points out that, although the record indicates that 
the Appellant was first diagnosed with bipolar disorder in 
1997 at Butler Hospital, the earliest actual record from 
Butler Hospital is dated in August 1998.  Thus, it appears 
that there are earlier outstanding records from this 
facility, which are pertinent to the appellant's claim.  
Consequently, in its letter to the appellant, , the RO should 
request that the appellant furnish  appropriate, current 
authorization for the release of these records to VA.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159 (2009).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA)  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim  remaining on 
appeal.   

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the appellant 
and his attorney a letter requesting that 
the Appellant provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for service connection for psychiatric 
disorder.  The RO should specifically 
request that the Appellant provide a 
current, appropriate  authorization to 
enable it to obtain all outstanding mental 
health records from Butler Hospital  for 
the time period from January 1997 to 
August 1998.   

The RO's letter should also clearly 
explain to the Appellant that he has a 
full one-year period to respond (although 
VA may decide the claim within the one-
year period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified-to 
particularly include records from Butler 
Hospital, if authorization is provided-by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken. 

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or, 
a reasonable time period for the 
appellant's response has expired, the RO 
should arrange for the appellant to 
undergo VA examination, by a psychiatrist 
or psychologist, at a VA medical facility.  
The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the individual designated to 
examine the Appellant, and the report of 
examination should include discussion of 
the appellant's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
examiner prior to the completion of his or 
her report), and all clinical findings 
should be reported in detail.

The examiner should clearly identify all 
current acquired psychiatric disorder(s).  
Then, with respect to each such diagnosed 
disorder, the examiner should provide an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that the disorder 
had its onset during the appellant's 
period of ACDUTRA from June 1994 to 
September 1994. 

In rendering the requested opinion, the 
examiner should specifically consider and 
discuss the October 2007 private opinion 
provided by Dr. Chabot.  

The examiner should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the claims file 
any notice(s) of the date and time of the 
examination sent to him by the pertinent 
VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for service 
connection for an acquired psychiatric 
disorder, to include schizoaffective 
disorder and bipolar disorder, in light of 
all pertinent evidence and legal 
authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Appellant and his attorney an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


